                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


JAMES L. PENA,                    :
     Plaintiff,                   :
                                  :
    v.                            :                    Case No. 3:19cv124(KAD)
                                  :
COUNSELOR SUPERVISOR ALDI, ET AL. :
    Defendants.                   :


                                   INITIAL REVIEW ORDER

Preliminary Statement

       The plaintiff, James L. Pena (“Pena”), is currently confined at Corrigan-Radgowski

Correctional Institution (“Corrigan”). He has filed a civil rights complaint against Counselor

Supervisor Aldi, Unit Manager Tammaro, Captain Kelly, Lieutenant Bragdon, Correctional

Officers Nichols, John Doe #1 and John Doe #2 and Mental Health Worker J. Baennan. He

alleges that during his confinement at Corrigan from January to November 2018, the defendants

were deliberately indifferent to his safety and health and used excessive force against him. For

the reasons set forth below, the complaint is dismissed in part.

Standard of Review

       Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
       Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

Allegations

       In January 2018, Pena, then a pretrial detainee, was confined in B-Pod, a Security Risk

Group unit at Corrigan. See Compl. at 3 ¶ 1 & at 4 ¶ 7. On January 4, 2018, Pena sent a request

to Unit Manager Tammaro seeking to be transferred from B-Pod to general population or to

protective custody because he felt his safety was at risk. See id. He contended that his continued

presence in the Security Risk Group unit might result in harm to his health or jeopardize his

safety because he was no longer a member of the Bloods gang and because of the nature of the

criminal charges, sexual assault in the second degree, pending against him. See id. & at 8 ¶¶ 33-

34. He claimed that the Bloods gang had targeted him for assault or serious harm. See id. On

January 8, 2018, Unit Manager Tammaro responded that he was tired of talking about the issue

and instructed Pena to contact Counselor Supervisor Aldi. See id. at 4 ¶ 8.


                                                   2
       Between January 6, 2018 and January 15, 2018, Pena spoke to Counselor Supervisor Aldi

in person and sent him a written request documenting his concerns about remaining in the

Security Risk Group unit and seeking to be transferred to general population or to protective

custody. See id. ¶ 11. Counselor Supervisor Aldi sent Pena a written response to his requests

indicating that he would remain in the Security Risk Group unit. See id.

       Pena filed a grievance regarding the responses of Counselor Supervisor Aldi and Unit

Manager Tammaro to his concerns for his safety and his requests to be transferred to general

population or to protective custody. See id. ¶ 12. He did not receive a response to his

grievance. See id. at 4-5 ¶ 12.

       “[A]round January-16-2018/February,” Counselor Supervisor Aldi toured of B-Pod. See

id. at 5 ¶ 16. Pena informed Aldi that his presence in B-Pod could result in a life-threatening

injury and requested to be placed in protective custody. See id. Counselor Supervisor Aldi

indicated that Pena would be staying in B-Pod. See id. Pena claims that Counselor Supervisor

Aldi was aware that other correctional officers had treated him “cruelly” due to the fact that he

had been charged with sexual assault. See id. ¶ 18.

       On June 8, 2018, officials sent Pena to the restrictive housing unit because he had

threatened a correctional officer. See id. ¶ 19. Upon his release from the restrictive housing unit,

prison officials placed Pena in E-Pod, a Security Risk Group unit. See id. On June 29, 2018,

Pena sent a written request to Captain Kelly claiming that his continued presence in the Security

Risk Group unit might result in harm to his health or jeopardize his safety because the gang of

which he was formerly a member had targeted him for assault or serious harm and because of the

nature of the criminal charge, sexual assault in the second degree, pending against him. See id.


                                                 3
at 5-6 ¶ 19. Captain Kelly responded that he would visit Pena and mentioned something about

Counselor Supervisor Aldi telling him “unless [Pena] g[a]ve him a name.” See id. at 6 ¶ 19.

        On November 14, 2018, another inmate, who was a member of a gang, assaulted Pena in

the Day Room in E-Pod. See id. ¶ 20. The inmate stated that he had assaulted Pena because

Pena was a non-gang member with a rape charge. See id. The inmate commented that he was

also “being set up by John Aldi” and that Pena “couldn’t live [in the unit] with a sex charge.”

See id. ¶ 21.

        Officers Nichols, John Doe #1 and John Doe #2 responded to the scene of the altercation

and secured Pena against the wall. See id. ¶ 22. Pena was compliant with all orders given by

Officers Nichols, John Doe #1 and John Doe #2. See id. At some point, Officers Nichols, John

Doe #1 and John Doe #2 slammed Pena to the floor. See id. As Pena lay pinned to the floor,

Officer Nichols secured his left arm by pulling it behind his back and “beyond its limitation.”

See id. Officer Nichols then twisted Pena’s wrist, punched him in the ribs and called him a

rapist. See id.

        Officer John Doe #1 put his knee into Pena’s lower back and used unnecessary force to

press Pena’s face to the ground. See id. at 7 ¶ 23. Officer John Doe #2 secured Pena’s right arm

by pulling it behind his back and “beyond it[s] limitation,” twisted Pena’s wrist and punched him

in the ribs. See id. ¶ 24. Lieutenant Bragdon was present at the scene and supervised the use of

force by Officers Nichols, John Doe #1 and John Doe #2. See id. ¶ 25. After Officers Nichols,

John Doe #1 and John Doe #2 had restrained Pena and placed him in handcuffs, Lieutenant

Bragdon sprayed Pena in the face with mace/pepper spray. See id. at 4 ¶ 8. When Pena

questioned why Lieutenant Bragdon had sprayed him with mace and stated that he could not


                                                 4
breathe, Lieutenant Bragdon told Pena to stop complaining and threatened to spray him again.

See id. ¶¶ 26, 28.

       A medical staff member treated Pena for a swollen and bruised face, cuts on the side of

his nose and lip, a busted lip, a black eye and bruises and cuts on his wrists. See id. at 8 ¶ 30.

Prison officials placed Pena in the restrictive housing unit and issued him disciplinary report for

fighting. See id. ¶ 31.

       On November 15, 2018, Pena filed a request and a grievance regarding the assault. See

id. ¶ 32. On November 16, 2018, Pena met with Captain Kelly and stated that the incident

involving his assault could have been avoided had prison officials placed him in protective

custody at an earlier date. See id. ¶ 33. Pena asked to be placed in protective custody. See id.

Captain Kelly indicated that he would help Pena, if Pena gave him information on the Bloods

gang. See id. Pena stated that he was no longer a member of the Bloods gang and that after his

arrest, members of the gang had targeted him for assault or serious harm. See id. ¶ 34. Captain

Kelly indicated that he had reviewed the video footage of the incident involving the assault and

that it looked like Pena had been set up. See id. ¶ 35. He asked Pena who had set him up and

Pena stated that he did not know. See id. Captain Kelly indicated that he would “see what he

[could] do for [Pena].” See id.

       Pena submitted additional requests and grievances claiming that his continued presence

in the Security Risk Group unit would result in a serious harm to his health, Officers Nichols,

John Doe #1 and John Doe #2 had used excessive force against him and Counselor Supervisor

Aldi and Unit Manager Tammaro had failed to take action in response to his complaints of

threats to his safety prior to his assault by a gang member. See id. ¶ 36. He requested to be


                                                  5
placed in protective custody. See id. He submitted a separate request to the mental health unit

indicating that he was experiencing emotional distress and would like to be seen. See id. at 9 ¶

37. A mental health worker by the name of J. Baennan responded to Pena’s request and

indicated that the mental health department could not “assist in this issue” and suggested that if

he was concerned for his safety, he should write to a custody official to request that he be placed

in protective custody. See id. ¶ 38.

        On November 26, 2018, pursuant to Pena’s plea of guilty to the charge of sexual assault

in the second degree, a Superior Court Judge sentenced Pena to ten years of imprisonment,

execution suspended after five years of imprisonment and followed by ten years of probation.1

On that same date, Captain Kelly informed Pena that he would be transferred to MacDougall-

Walker Correctional Institution (“MacDougall-Walker”) and placed in phase two of the Security

Risk Group program. See id. ¶ 40. Pena questioned why prison officials were transferring him

to a Security Risk Group unit with more restrictive conditions of confinement. See id. Captain

Kelly indicated that Pena was complaining too much and attempting to “get some of his good

friend[s] in trouble.” See id.

        On November 29, 2018, prison officials at Corrigan transferred Pena to MacDougall-

Walker and placed him the Security Risk Group unit on “N.I.C. status.” See id. ¶ 42. Mental

health staff members at MacDougall-Walker examined Pena and diagnosed him as suffering


        1    The Connecticut Superior Court docket reflects that a judge sentenced Pena to terms of imprisonment in
three different criminal cases on November 26, 2018. In addition to the sentence imposed pursuant to Pena’s plea
of guilty to one count of sexual assault in State v. Pena, U04W-CR17-0447627-S, a judge sentenced Pena to five
years of imprisonment pursuant to his plea of guilty to one count of criminal possession of a gun in State v. Pena,
Docket No. U04W-CR17-0447616-S and a judge sentenced Pena to five years of imprisonment pursuant to his plea
of guilty to one count of assault on a public safety officer in State v. Pena, Docket No. U04W-CR16-0440634-S.
Information regarding all three cases may be found at: http://www.jud.ct.gov/jud2.htm under Superior Court Case
Look-up, Criminal/Motor Vehicle, Convictions – by Docket Number using U04W-CR17-0447627-S, U04W-CR17-
0447616-S and U04W-CR16-0440634-S.
                                                         6
from post-traumatic stress disorder. See id. ¶ 43.

Discussion

       Pena asserts claims of excessive force, failure to protect him from harm and deliberate

indifference/cruel and unusual punishment under the Due Process Clause of the Fifth and

Fourteenth Amendments. The allegations are also construed as asserting a First Amendment

retaliation claim against Captain Kelly. Pena asserts state law claims of negligence, intentional

infliction of emotional distress, assault and battery and false imprisonment.

       Official Capacity – Request for Money Damages

       Pena sues the defendants in their individual capacities and their official capacities and

seeks compensatory and punitive damages and injunctive relief. To the extent that he seeks

money damages from the defendants in their official capacities, such a request for relief is barred

by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159 (1985) (Eleventh

Amendment, which protects the state from suits for monetary relief, also protects state officials

sued for damages in their official capacity); Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section

1983 does not override a state’s Eleventh Amendment immunity). Accordingly, the claims for

monetary damages against the defendants in their official capacities are dismissed. See 28

U.S.C. § 1915A(b)(2).

       Official Capacity Requests for Injunctive Relief

       The complaint includes several requests for injunctive relief. Pena seeks an order

directing defendants Counselor Supervisor Aldi, Unit Manager Tammaro and Captain Kelly to

“admit their wrongs” and an order directing defendant Aldi to release him to general population

or to protective custody and to restore his privileges.


                                                  7
       Regarding the request that the defendants admit their wrongs, although Pena has

characterized this request as a request for injunctive relief, it is tantamount to a request for a

declaration that these defendants violated his constitutional rights in the past as averred in the

complaint. This is not proper. See See Ex Parte Young, 209 U.S. 123, 155-56 (1908)(A party

may seek prospective injunctive and declaratory relief against state officials acting in violation

of federal law.) Indeed, the Eleventh Amendment precludes requests for declaratory or injunctive

relief for prior violations of federal law. See Puerto Rico Aqueduct and Sewer Authority v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (the Eleventh Amendment “does not permit

judgments against state officers declaring that they violated federal law in the past”). Thus, a

request for a declaration that Counselor Supervisor Aldi, Unit Manager Tammaro and Captain

Kelly violated Pena’s federal constitutional rights as alleged in the complaint is barred and this

claim for relief is dismissed. See 28 U.S.C. § 1915A(b)(1).

       Regarding Pena’s request that the court order Counselor Supervisor Aldi to transfer him

from the Security Risk Group program to general population and to restore the privileges that he

lost as a result of being placed in the Security Risk Group program, such relief is not related to

the allegations in the complaint. A request for injunctive relief must relate to the claims in the

complaint. See De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220 (1945)

(observing that a preliminary injunction is appropriate to grant intermediate relief of “the same

character as that which relief may be granted finally,” but inappropriate where the injunction

“deals with a matter lying wholly outside the issues in the suit”); see also Oliphant v. Quiros,

2010 WL 2180780, at *1 (D. Conn. May 19, 2010) (“[T]he petitioner must establish a

relationship between the injury claimed in the motion seeking injunctive relief and the conduct


                                                   8
giving rise to the action.”) (citing Omega World Travel, Inc. v. Trans World Airlines, 111 F.3d

14, 16 (4th Cir. 1997)). Indeed, the court notes that Pena has filed a separate action challenging

his placement in the Security Risk Group program. See Pena v. Semple, et al., Case No.

3:19cv261(KAD). That action remains pending.

       Accordingly, the requests for injunctive relief seeking an order directing defendant Aldi

to release him to general population and to restore his privileges is dismissed. See 28 U.S.C. §

1915A(b)(1). The court will permit the request for injunctive relief seeking an order that Pena be

placed in protective custody as such request appears to relate to his Fourteenth Amendment

claim against defendant Aldi in his official capacity.

       Fifth Amendment – Due Process

       In his description of his legal claims, Pena states that he is asserting a claim against the

defendants for violating his right to due process under the Fifth as well as the Fourteenth

Amendment. The Fifth Amendment due process clause, however, applies only to actions by the

United States government and federal employees. See Dusenbery v. United States, 534 U.S. 161,

167 (2002), (holding that the Fifth Amendment's Due Process Clause only protects citizens

against the conduct of federal government officials, not state officials); Cabrera v. City of New

York, No. 16-CV-2298 (RRM) (RER), 2018 WL 4636798, at *9 n.6 (E.D.N.Y. Sept. 27, 2018)

(“The Due Process provision of the Fifth Amendment applies in actions against the federal

government, not against state or local governments and officials.”) Accordingly, the Fifth

Amendment claim is dismissed. See 28 U.S.C. § 1915A(b)(1).

       Fourteenth Amendment – Excessive Force

       Pena alleges that Officers Nichols, Doe #1 and Doe #2 and Lieutenant Bragdon used


                                                 9
excessive force following the assault on him. An excessive force claim asserted by a pretrial

detainee arises under the Fourteenth Amendment. See Edrei v. Maguire, 892 F.3d 525, 533 (2d

Cir. 2018) (“pretrial detainees . . . rely on the [Fourteenth Amendment’s] constitutional

guarantee of “due process” as the source of an excessive force claim). In Kingsley v.

Hendrickson, ––– U.S. ––––, 135 S. Ct. 2466 (2015), the Supreme Court held that pretrial

detainee suits for excessive force arising under the Fourteenth Amendment are properly analyzed

using an objective, not subjective, standard. Specifically, the Supreme Court held “that a

pretrial detainee must show only that the force purposely or knowingly used against him was

objectively unreasonable.” Id. at ___, 135 S. Ct. at 2473.

       The Supreme Court cautioned district courts not to “mechanically” apply the objective

reasonableness standard, because “objective reasonableness turns on the facts and circumstances

of each particular case.” Id. at 2473 (citation omitted). Various considerations “may bear on the

reasonableness or unreasonableness of the force used,” including the “relationship between the

need for the use of force and the amount of force used; the extent of the plaintiff's injury; any

effort made by the officer to temper or to limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the officer; and whether the plaintiff was

actively resisting,” among others. See id.

       Here, Pena has stated a plausible claim of excessive force against Officers Nichols, Doe

#1 and Doe #2 arising from their conduct following the assault on Pena by another inmate. Pena

has also plausibly alleged an excessive force claim against Lieutenant Bragdon arising out of the

use of mace/pepper spray on Pena. Therefore, these Fourteenth Amendment claims will proceed

against Lieutenant Bragdon, Officers Nichols, Doe #1 and Doe #2 in their individual capacities.


                                                 10
         Fourteenth Amendment – Failure to Protect

         Pena alleges that he made Counselor Supervisor Aldi, Unit Manager Tammaro and

Captain Kelly aware of a risk of harm that he faced from inmate members of the Bloods gang

and requested protective custody or to be moved from the Security Risk Group unit. These

defendants denied Pena’s requests and he was subsequently assaulted by another inmate. As a

result, he brings a claim that these defendants were deliberately indifferent to his health and

safety and failed to protect him from harm.

         Because Pena was a pretrial detainee at the time of the assault, the court analyzes his

deliberate indifference to safety/failure to protect claim under the Fourteenth Amendment.

See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). To state a claim for deliberate

indifference to safety or failure to protect from harm, Pena must allege facts satisfying two

elements. He must show that he suffered a sufficiently serious constitutional deprivation and

that the defendants acted with deliberate indifference. See Christian v. Warden of O.B.C.C., No.

17 Civ. 2587 (GBD)(BCM), 2018 WL 1441401, at *2 (S.D.N.Y. Mar. 22, 2018).2

         As to the first showing, the Supreme Court has observed that “[b]eing violently assaulted

in prison is simply not “ʻpart of the penalty that criminal offenders pay for their offenses against

society.’” Farmer, 511 U.S. at 834 (quoting Rhodes v Chapman, 452 U.S. 337, 347 (1981).

Consequently, prison officials have a duty to engage in reasonable measures to ensure the safety

of inmates and “to protect prisoners from violence at the hands of other prisoners.” Id. at 833



         2 In Kingsley v. Hendrickson, ___ U.S. ___, 135 S. Ct. 2466, 2473 (2015), the Supreme Court held that in
evaluating a pretrial detainee’s claim for use of excessive force, the officer’s conduct is assessed using only an
objective standard. In Darnell, the Second Circuit held that the reasoning from Kingsley should be applied to other
inmate claims, to include claims of deliberate indifference to safety or failure to protect from harm. 849 F.3d at 35
& 33 n.9; see also, e.g., Hodge v. City of New York, No. 19-CV-2474(CM), 2019 WL 1455170, at *2 (S.D.N.Y.
Apr. 1, 2019) (applying Darnell to claim for deliberate indifference to risk of harm claim).
                                                         11
(internal quotation marks and citation omitted).

       As to the second, deliberate indifference is established where “the defendant acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though the defendant-

official knew, or should have known, that condition imposed an excessive risk to health or

safety.” Darnell, at 35.

       Pena alleges that beginning in January 2018, he repeatedly made Counselor Supervisor

Aldi, Unit Manager Tammaro and Captain Kelly aware both verbally and in writing that the

Bloods gang, of which he was no longer a member, had targeted him for assault or bodily harm

and that the nature of his criminal charges also put him at risk for assault. Counselor Supervisor

Aldi, Unit Manager Tammaro and Captain Kelly refused to place Pena in protective custody or

remove him from the Security Risk Group unit which housed inmate members of the Bloods

gang. On November 14, 2018, an inmate gang member physically assaulted Pena. The court

concludes that Pena has stated a plausible Fourteenth Amendment claim of failure to protect

against Counselor Supervisor Aldi, Unit Manager Tammaro and Captain Kelly and this claim

claim will proceed against them in their individual capacities.

       Fourteenth Amendment – Failure to Protect/Denial of Mental Health Treatment

       Pena also asserts that Mental Health Worker Baennan failed to protect him from harm

and was deliberately indifferent to him. Pena alleges that at some point after the assault, he

submitted a request to Mental Health Worker Baennan seeking mental health treatment for

distress that he had experienced in connection with the assault. Mental Health Worker Baennan

informed Pena that she could not assist him regarding his concerns and that he should make


                                                   12
custody staff aware of his safety concerns and request to be place in protective custody. Pena

does not allege that he suffered any harm whatsoever resulting from Worker Baennan’s conduct.

Indeed, within two weeks of the assault, prison officials transferred Pena to Walker. Thus, the

failure to protect claim against Mental Health Worker Baennan is dismissed. See 28 U.S.C. §

1915A(b)(1).

       However, after his transfer to MacDougall-Walker, a mental health staff member

diagnosed Pena as suffering from post-traumatic stress disorder and provided him with treatment

for his symptoms. Construing his claim against Worker Baennan as also including a Fourteenth

Amendment claim of deliberate indifference to mental health needs, the court applies the

standard set forth in Darnell to Pena’s claim. See id. at 35; Walker v. Wright, No. 3:17-CV-425

(JCH), 2018 WL 2225009, at *5 (D. Conn. May 15, 2018) (“District courts in this Circuit have ...

applied Darnell’s objective “mens rea” prong to claims of deliberate indifference to

serious medical needs under the Fourteenth Amendment” because “a footnote

in Darnell indicate[d] that ‘deliberate indifference means the same thing for each type of claim

under the Fourteenth Amendment’”) (quoting Darnell, 849 F.3d at 33 n.9)).

       Construing the allegations against Mental Health Worker Baennan liberally, the court

concludes that Pena has stated a plausible claim that Mental Health Worker Baennan either

intentionally denied Pena mental health treatment for a serious mental health need or recklessly

failed to act with reasonable care to mitigate the risk that denying treatment would pose to Pena’s

mental health. The Fourteenth Amendment denial of mental health treatment claim will proceed

against Mental Health Worker Baennan in her individual capacity.

       First Amendment Retaliation Claim


                                                13
       Pena alleges that Captain Kelly informed him on November 26, 2018 that he would be

transferred to MacDougall-Walker. Pena questioned Captain Kelly about the transfer to a more

restrictive Security Risk Group facility. Captain Kelly indicated Pena was being transferred due

to Pena’s complaints and attempts to get his friends into trouble. Although Pena “feels” that

Counselor Supervisor Aldi was also involved in the decision to transfer him, this allegation is

conclusory. See Compl. at 9 ¶ 41. Thus, the court construes the allegations regarding Pena’s

improper transfer as against Captain Kelly only.

       To state a claim for First Amendment retaliation, a plaintiff must allege facts showing

“(1) that the speech or conduct at issue was protected, (2) that the defendant took an adverse

action against [him or her], and (3) that there was a causal connection between the protected

speech [or conduct] and the adverse action.” Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir.

2015) (internal quotation marks and citation omitted). The Second Circuit has “instructed

district courts to approach prisoner retaliation claims with skepticism and particular care,

because virtually any adverse action taken against a prisoner by a prison official—even those

otherwise not rising to the level of a constitutional violation—can be characterized as a

constitutionally proscribed retaliatory act.” Id. at 295 (internal quotation marks and citation

omitted).

       Pena states that he filed inmate requests and grievances seeking to be moved from the

Security Risk Group unit because he feared for his safety. The filing of an inmate request or

grievance is protected activity. See id. at 294 (“It is well established that retaliation against a

prisoner for pursuing a grievance violates the right to petition [the] government for the redress of

grievances guaranteed by the First and Fourteenth Amendments and is actionable under §


                                                  14
1983.”) (internal quotation marks and citations omitted). Pena has alleged that Captain Kelly

was involved in the decision to transfer him to MacDougall-Walker, a facility with a more

restrictive Security Risk Group program, and that the decision to transfer him was made because

of the requests and grievances that he filed about his confinement. These allegations state a

plausible First Amendment retaliation claim against Captain Kelly. That claim will proceed

against Captain Kelly in his individual capacity.

       State Law Claims

       Pena asserts claims of intentional infliction of emotional distress against all defendants, a

claim of negligence against Counselor Supervisor Aldi, Unit Manager Tammaro, Captain Kelly

and Mental Health Worker Baennan. a claim of false imprisonment against Counselor Supervisor

Aldi, Unit Manager Tammaro and Captain Kelly and a claim of assault and battery against

Lieutenant Bragdon, Officers Nichols, John Doe #1 and John Doe #2. The court will exercise

supplemental jurisdiction over (a) the intentional infliction of emotional distress claim to the

extent that the claim arises out of the same facts that support the Fourteenth Amendment

excessive force, failure to protect and denial of mental health treatment claims and (b) the assault

and battery claim to the extent that the claim arises out of the same facts that support the

Fourteenth Amendment excessive force claim.

               Negligence

       Connecticut law provides, “[n]o state officer or employee shall be personally liable for

damage or injury, not wanton, reckless or malicious, caused in the discharge of his or her duties

or within the scope of his or her employment.” Conn. Gen. Stat. § 4–165. Connecticut courts

note that “wanton, reckless, or malicious” acts go beyond gross negligence, and denote “highly


                                                 15
unreasonable conduct, involving an extreme departure from ordinary care, in a situation where a

high degree of danger is apparent.” Martin v. Brady, 261 Conn. 372, 379, 802 A.2d 814, 819

(2002) (internal quotation marks and citation omitted). Thus, state employees are not

“personally liable for their negligent actions performed within the scope of their employment.”

Miller v. Egan, 265 Conn. 301, 319, 828 A.2d 549, 561 (2003).3

         Accordingly, the negligence claim against Counselor Supervisor Aldi, Unit Manager

Tammaro, Captain Kelly and Mental Health Worker Baennan in their individual capacities is

barred by statutory immunity under Conn. Gen. Stat. § 4-165 and is dismissed. See 28 U.S.C. §

1915A(b)(2).

         To the extent that Pena asserts a claim of negligence against Counselor Supervisor Aldi,

Unit Manager Tammaro, Captain Kelly and Mental Health Worker Baennan in their official

capacities, the request for monetary damages is barred by the doctrine of sovereign immunity.

“The doctrine of sovereign immunity protects state officials and employees from lawsuits

resulting from the performance of their duty.” Hultman v. Blumenthal, 67 Conn. App. 613, 620,

787 A.2d 666, 672, cert. denied, 259 Conn. 929, 793 A.2d 253 (2002). This immunity is

applicable to both lawsuits seeking monetary damages against a state as well as to lawsuits

seeking monetary damages against a state official in his or her official capacity. See Miller, 265

Conn. at 313, 828 A.2d at 558 (“a suit against a state officer concerning a matter in which the

officer represents the state is, in effect, against the state”) (internal quotation marks and citation



         3  In addition, “[a]ny person having a complaint for such damage or injury” must “present ... [the] claim
against the state” to the State Claims Commissioner who may authorize an action against the state or a state official.
Conn. Gen. Stat. §§ 4-160(a), 4-165(a). When filing a lawsuit, the plaintiff must allege that he or she sought
“authorization and the date on which it was granted.” Conn. Gen. Stat. § 4-160(c). Pena has not asserted that he
filed a claim with the Connecticut Claims Commissioner or that he received the required authorization to file suit
against the State and its officials.
                                                          16
omitted). There is no allegation that the defendants in their official capacities waived their

sovereign immunity to be sued as to any negligence claims for monetary damages. Accordingly,

the negligence claim against Counselor Supervisor Aldi, Unit Manager Tammaro, Captain Kelly

and Mental Health Worker Baennan in their official capacities is dismissed as barred by

sovereign immunity. See 28 U.S.C. § 1915A(b)(2).

               False Imprisonment

       Pena asserts a claim of false imprisonment against Counselor Supervisor Aldi, Unit

Manager Tammaro and Captain Kelly. He provides no facts in support of this claim.

       Connecticut law defines “false arrest” or “false imprisonment” as “the unlawful restraint

by one person of the physical liberty of another.” Russo v. City of Bridgeport, 479 F.3d 196, 204

(2d Cir. 2007) (quoting Outlaw v. City of Meriden, 43 Conn. App. 387, 392 (1996)). As of

January 4, 2018, Pena was confined at Corrigan as a pretrial detainee pursuant to this arrest by

Waterbury Police Officers on the charge of sexual assault in the second degree. He

subsequently pleaded guilty to this charge and a judge sentenced him to five years of

imprisonment. Because Pena was already held when any of the acts complained of occurred, no

named defendant could have deprived Pena of his liberty. See Walker v. Sankhi, 494 F. App’x.

140, 143 (2d Cir. 2012) (summary order) (“[E]ven if he could overcome the presumption of

probable cause, [plaintiff] could not have suffered a deprivation of liberty as a result of the

Bellamy burglary charge because, throughout the pendency of that charge, he was already in

custody, and remained in custody, for a completely separate burglary charge....”) (citation

omitted); Leniart v. Bundy, 2011 WL 4452186, at *7 (D. Conn. Sept. 26, 2011) (“A plaintiff

does not have a claim for false arrest or malicious prosecution under section 1983 if, at the time


                                                 17
of his arrest and prosecution, he already is in custody on other charges, because there is no

deprivation of liberty interests.”); Goncalves v. Reynolds, 198 F. Supp. 2d 278, 283 (W.D.N.Y.

2001) (“[A]t the time that these events occurred, plaintiff was already being detained pursuant to

the earlier ... charges, and based upon his prior convictions.... Since plaintiff would have been in

custody anyway, he cannot state a claim for false arrest.”). Accordingly, Pena has failed to state

a false imprisonment claim under state law. Pena’s false imprisonment claim is dismissed as

lacking an arguable legal basis. See 28 U.S.C. § 1915A(b)(1).

ORDERS

       The court enters the following orders:

       (1)     The claims for money damages against the defendants in their official capacities

for violations of the United States Constitution and the state law negligence claim against the

defendants in their individual and official capacities are DISMISSED pursuant to 28 U.S.C. §

1915A(b)(2). The Fifth Amendment due process claim against all defendants, the Fourteenth

Amendment failure to protect claim against Worker Baennan, and the state law claim for false

imprisonment are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1). The Fourteenth

Amendment excessive force claim will proceed against Lieutenant Bragdon, Officers Nichols,

John Doe #1 and John Doe #2. The Fourteenth Amendment failure to protect claim will proceed

against Counselor Supervisor Aldi, Unit Manager Tammaro and Captain Kelly in their individual

capacities and against Supervisor Aldi in his official capacity. The Fourteenth Amendment

deliberate indifference to mental health needs claim will proceed against Worker Baennan in her

individual capacity. The First Amendment retaliation claim will proceed against Captain Kelly in

his individual capacity.


                                                 18
       The court notifies the plaintiff that the Clerk cannot serve the complaint on the two John

Doe defendants because he has not provided the first and last names of these defendants. The

plaintiff will have ninety (90) days from the date of this order to conduct discovery and file a

notice identifying each Doe defendant by his first and his last name. Pursuant to Rule 4(m), Fed.

R. Civ.P., the court will dismiss the case without further notice as to any Doe defendant that the

plaintiff does not sufficiently identify by first and last name within the time specified.

       (2)     Within twenty-one (21) days of this Order, the Clerk shall ascertain from the

Department of Correction Office of Legal Affairs the current work addresses for Counselor

Supervisor Aldi, Unit Manager Tammaro, Captain Kelly, Lieutenant Bragdon, Correctional

Officers Nichols and Mental Health Worker J. Baennan and mail a copy of the complaint, this

order and a waiver of service of process request packet to each defendant in his or her individual

capacity at his or her current work address. On the thirty-fifth (35th) day after mailing, the Clerk

shall report to the court on the status of each request. If any defendant fails to return the waiver

request, the Clerk shall make arrangements for in-person service by the U.S. Marshals Service

and the defendant shall be required to pay the costs of such service in accordance with Federal

Rule of Civil Procedure 4(d).

       (3)     Within twenty-one (21) days of this Order, the Clerk shall prepare a summons

form and send an official capacity service packet to the U.S. Marshal’s Service. The U.S.

Marshals Service shall serve the summons, a copy of the complaint and this order on Counselor

Supervisor Aldi in his official capacity by delivering the necessary documents in person to the

Office of the Attorney General, 55 Elm Street, Hartford, CT 06141.




                                                 19
        (4)    Defendants Aldi, Tammaro, Kelly, Bragdon, Nichols and. Baennan shall file their

response to the complaint, either an answer or motion to dismiss, within sixty (60) days from the

date the notice of lawsuit and waiver of service of summons forms are mailed to them. If the

defendants choose to file an answer, they shall admit or deny the allegations and respond to the

cognizable claims recited above. They may also include any additional defenses permitted by

the Federal Rules.

       (5)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within six months (180 days) from the date of this order. Discovery requests need not

be filed with the court.

       (6)     All motions for summary judgment shall be filed within seven months (210 days)

from the date of this order.

       (7)     The Clerk shall send a courtesy copy of the complaint and this order to the Pena

and to the Connecticut Attorney General and the Department of Correction Legal Affairs Unit.

       SO ORDERED at Bridgeport, Connecticut this 21st day of May, 2019.

                                             _/s/____________________________
                                             Kari A. Dooley
                                             United States District Judge




                                               20
